3/9/2015 4:20 PM




                            Cause No. 002-82546-2013

STATE OF TEXAS                           §                  IN THE COUNTY  FILED IN
                                                                             COURT
                                                                     5th COURT OF APPEALS
                                         §                                      DALLAS, TEXAS
v.                                       §                  AT LAW           3/10/2015
                                                                            NO. 2~,
                                                                                     0
                                                                                         7:54:33~AM                     )

                                         §                                        

To the Honorable Judge of Said Court:                                                                 '>?    -;
                                                                                                      0
                                                                                                      .r.-   >
       The State of Texas by and through her prosecuting attorney, Greg Willi~~

Collin County Criminal District Attorney, and within 20 days of the trial court's

order files this written notice of appeal to the Fifth District Court of Appeals of

Texas.

       The order appealed from is an order dismissing the complaint. See Tex.

Code Crim. Proc. art. 44.0l(a)(l).

         Wherefore, premises considered, the State prays this notice of appeal be

entered of record; and that further proceedings be stayed pending the disposition of
                                                              -                          I
this appeal.                                                                / / ;~·
                                                        /     ,/I           . /, ///. ,
                                                 Greg'=~;/)             I/ /f/,           ,7 y
                                                     f Attorney
                                                 Criminal
                                                                   I

                                                                  i~trict

         A copy of the foregoing has been served on f om Keen, 555 Republic Dr.,

Ste. 325, Plano, TX 75074 on this the   q\l   day of        M~                ,2015.
                                                 Isl John Rolater
                                                 Assistant Criminal District Attorney


State's Notice of Appeal                                                                                      1
                             Cause No. 002-82546-2013

ST ATE OF TEXAS                         §               IN THE COUNTY COURT
                                        §
v.                                      §               AT LAW NO. 2
                                        §
FARHAD NA YEB                           §               COLLIN COUNTY, TEXAS

                       ORDER DISMISSING COMPLAINT

        The Court, having previously determined that City of Melissa Zoning

Ordinance No. 92-08 is unconstitutionally vague because it does not give fair

notice to citizens accused of violating the ordinance by cashing checks and/or

transmitting money allegedly contrary to the permitted uses of a premises covered

by the ordinance, hereby orders that the Complaint be, and it is hereby,

DISMISSED. See tx parte lo, 424 S.W.3d I 0, 27 (Tex. Crim. App. 2013 ).

        Entered this the J_'l_ day of February, 2015.




Order                                                                           1